Title: From Benjamin Franklin to Henry Bouquet, 16 August 1764
From: Franklin, Benjamin
To: Bouquet, Henry


Dear Sir
Philada. Augt. 16. 1764
Returning just now from the Board of Commissioners, I found your agreable Favour of the 10th Instant. We had a Meeting on Tuesday, when your Letter to the Governor was laid before us, his Honour not present, and the Board thin. I think none but myself spoke then for the measure recommended; so, to prevent its being too hastily refus’d, I moved to refer it to this Day, when we might have a fuller Board. The principal Objection was, that the Act did not empower us to go farther. To day we got over that Objection and all others, and came to a Resolution which will be communicated to you, by the Governor I suppose, and the Money sent by Capt. Young. We have fully, as we understand it, comply’d with your Requisition. And ’tis a Pleasure to me to have done every thing you wish’d me to do in the Affair, before the Receipt of your Letter.
I recollect that I once, in Conversation, promised you some Papers I had by me, containing Hints for Conducting an Indian War. I have since found them, and on looking them over, am of Opinion you will meet with nothing new in them that is of any Importance; however, to keep my Promise, I now send them enclosed.
The June Packet is arrived from England, as is also our Friend Mr. Allen; but we have no News by them that is material. France and England are both diligently repairing their Marine; but I suppose ’tis a Matter of course, and not with Intention of any new Rupture. The Ministerial Party is said to be continually gaining Strength, and the Opposition diminishing. Abroad the Poles are cutting one another’s Throats a little, about their Election: But ’tis their Constitution, and I suppose reckon’d among their Privileges to sacrifice a few Thousand of the Subjects every Interregnum, either to the Manes of the deceas’d King, or to the Honour of his Successor. And if they are fond of this Privilege, I don’t know that their Neighbours have any right to disturb them in the Enjoyment of it: And yet the Russians have enter’d their Country with an Army, to preserve Peace! and secure the Freedom of the Election!
It comes into my Mind that you may easily do me a Kindness; and I ought not, by omitting to acquaint you with the Occasion, deprive you of the Pleasure you take in serving your Friends. By this Ship I hear that my Enemies (for God has bless’d me with two or three, to keep me in order) are now representing me at home, as an Opposer and Obstructor of his Majesty’s Service here. If I know any thing of my own Heart, or can remember any thing of my own Actions, I think they might as justly have accus’d me of being a Blackamore. You cannot but have heard of the Zeal and Industry with which I promoted the Service in the Time of General Braddock, and the Douceurs I procur’d for the Officers that serv’d under him. I spent a Summer in that Service without a Shilling Advantage to myself, in the Shape of Profit, Commissions, or any other way whatsoever. I projected a Method of supplying Gen. Shirley with £10,000’s worth of Provisions, to be given at his Request by this Province, and carried the same thro’ the House so as to render it effectual; together with a Gift of some Hundreds of warm Wastecoats, Stockings Mittens, &c. for the Troops in their first Winter Service at Albany. And at Lord Loudon’s Request I so manag’d between the Governor and Assembly as to procure the Passage of the £60,000 Act then greatly wanted, and which met with great Difficulty. On your Arrival here, you know the Readiness with which I endeavour’d to serve the Officers in the Affair of their Quarters. And you have been a Witness of my Behaviour as a Commissioner, in the Execution of the present Act, and of my Forwardness to carry at the Board every Measure you proposed to promote the Service. What I would request is, that you would take Occasion in some Letter to me to express your Sentiments of my Conduct in these Respects, so far as has come to your Knowledge, or fallen under your Observation. My having such a Letter to produce on Occasion, may possibly be of considerable Service to me. With the most perfect Esteem I am, Dear Sir, Your most obedient humble Servant
B Franklin
Mrs. Franklin and Sally join me in Prayers for your Success and happy Return.
I send you enclos’d our last political Pamphlet, to amuse you on some rainy day.
Col. Bouquet.
